FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated as
of October 1, 2012, is made by and among Protalex, Inc. a Delaware corporation,
(the “Grantor”), and Niobe Ventures, LLC (the “Secured Party”) and amends and
restates in its entirety the Third Amended and Restated Security Agreement dated
as of June 5, 2012 by and between Grantor and Secured Party.

 

WHEREAS, the Grantor has issued to the Secured Party a senior secured
convertible promissory note in the principal amount of Two Million Dollars
($2,000,000) dated February 11, 2011 (such note, as amended or modified from
time to time, the “$2MM Note”).

 

WHEREAS, the Grantor has issued to the Secured Party a senior secured promissory
note in the principal amount of One Million Dollars ($1,000,000) dated February
1, 2012 (such note, as amended or modified from time to time, the “February 2012
Note”).

 

WHEREAS, the Grantor has issued to the Secured Party a senior secured promissory
note in the principal amount of One Million Dollars ($1,000,000) dated June 5,
2012 (such note, as amended or modified from time to time, the “June 2012
Note”).

 

WHEREAS, the Secured Party has made additional loans to the Grantor and, in that
connection, the Grantor has issued to the Secured Party a secured promissory
note in the principal amount of Eight Hundred Thousand Dollars ($800,000) dated
of even date herewith (such note, as amended or modified from time to time, the
“New Note”).

 

WHEREAS, the Grantor and the Secured Party have agreed to execute and deliver
this Agreement, among other things, to secure the obligations of the Grantor
under the $2MM Note, the February 2012 Note, the June 2012 Note and the New Note
(hereinafter collectively the “Notes”).

 

The Grantor and the Secured Party hereby agree as follows:

 

SECTION 1. Definitions; Interpretation.

 

(a) As used in this Agreement, the following terms shall have the following
meanings:

 

“Collateral” means the property described on Exhibit A attached hereto and all
Negotiable Collateral and Intellectual Property to the extent not described on
Exhibit A, except (i) to the extent any such property is nonassignable by its
terms without the consent of the licensor thereof or another party (but only to
the extent such prohibition on transfer is enforceable under applicable law,
including, without limitation, applicable provisions of the New York Uniform
Commercial Code as amended or supplemented from time to time.), or (ii) the
granting of a security interest in such property is contrary to applicable law,
provided that upon the cessation of any such restriction or prohibition, such
property shall automatically become part of the Collateral.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

 



 

 

 

“Event of Default” has the meaning set forth in the Notes.

 

“Intellectual Property” means all of Grantor’s right, title, and interest in and
to the following, except to the extent any security interest hereunder would
cause any application for a Trademark to be deemed invalidated, canceled or
abandoned due to the grant and/or enforcement of such security interest,
including, without limitation, all U.S. trademark applications that are based on
an intent-to-use, unless and until such time that the grant and/or enforcement
of the security interest will not affect the status or validity of such
trademark:

 

(a) Copyrights, Trademarks and Patents;

 

(b)and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

 

(c)and all design rights which may be available to Grantor now or hereafter
existing, created, acquired or held;

 

(d)and all claims for damages by way of past, present and future infringement of
any of the rights included above, with the right, but not the obligation, to sue
for and collect such damages for said use or infringement of the intellectual
property rights identified above;

 

(e)licenses or other rights to use any of the Copyrights, Patents or Trademarks,
and all license fees and royalties arising from such use to the extent permitted
by such license or rights;

 

(f)amendments, renewals and extensions of any of the Copyrights, Trademarks or
Patents; and

 

(g)proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

 

“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge or encumbrance, lien, or other type of preferential
arrangement.

 

“Obligations” means the indebtedness, liabilities and other obligations of the
Grantor to the Secured Party under Notes including without limitation, the
unpaid principal of the Notes and all interest accrued thereon payable by the
Grantor to the Secured Party thereunder or in connection therewith.

 

“Patents” means all patents, patent applications and like protections,
including, without limitation, improvements, divisions, continuations, renewals,
reissues, extensions and continuations-in-part of the same.

 



2

 

 

“Permitted Liens” mean: (i) Liens in favor of the Secured Party in respect of
the Obligations hereunder; (ii) Liens for taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings and which are adequately reserved for in
accordance with GAAP; (iii) Liens of materialmen, mechanics, warehousemen,
carriers or employees or other like Liens arising in the ordinary course of
business and securing obligations either not delinquent or being contested in
good faith by appropriate proceedings; (iv) Liens consisting of deposits or
pledges to secure the payment of worker’s compensation, unemployment insurance
or other social security benefits or obligations, or to secure the performance
of bids, trade contracts, leases, public or statutory obligations, surety or
appeal bonds or other obligations of a like nature incurred in the ordinary
course of business; (v) easements, rights of way, servitudes or zoning or
building restrictions and other minor encumbrances on real property and
irregularities in the title to such property which do not in the aggregate
materially impair the use or value of such property or risk the loss or
forfeiture of title thereto; and (vi) Liens upon or in any equipment now or
hereafter acquired or held by the Grantor to secure the purchase price of such
equipment or indebtedness incurred solely for the purpose of financing or
refinancing the acquisition of such equipment, provided that the Lien is
confined solely to the equipment so acquired and accessions thereon and proceeds
thereof.

 

“Person” means an individual, corporation, partnership, joint venture, trust,
unincorporated organization, governmental agency or authority, or any other
entity of whatever nature.

 

“Trademarks” means any trademark and service mark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the parts of the goodwill of the business connected with the
use of and symbolized by such marks.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York.

 

(b) Where applicable and except as otherwise defined herein, terms used in this
Agreement shall have the meanings assigned to them in the UCC.

 

(c) In this Agreement, (i) the meaning of defined terms shall be equally
applicable to both the singular and plural forms of the terms defined; (ii) the
captions and headings are for convenience of reference only and shall not affect
the construction of this Agreement; (iii) the words “hereof,” “herein,”
“hereto,” “hereunder” and the like mean and refer to this Agreement as a whole
and not merely to the specific Article, Section, subsection, paragraph or clause
in which the respective word appears; (iv) the words “including,” “includes” and
“include” shall be deemed to be followed by the words “without limitation;” and
(v) the term “or” shall not be limiting.

 

SECTION 2. Security Interest.

 

(a) Subject to the Permitted Liens, as security for the payment and performance
of the Obligations, the Grantor hereby pledges, assigns and grants to the
Secured Party a security interest in all of the Grantor’s right, title and
interest in, to and under all of the Collateral (other than as set forth in
Section 2(b) hereof).

 



3

 

 

(b) Notwithstanding the foregoing, except for fixtures (to the extent covered by
Article 9 of the UCC), such grant of a security interest shall not extend to,
and the term “Collateral” shall not include, any asset which would be real
property under the law of the jurisdiction in which it is located.

 

(c) This Agreement shall create a continuing security interest in the Collateral
that shall remain in effect until terminated in accordance with the provisions
hereof.

 

SECTION 3. Financing Statements, Etc. The Grantor hereby authorizes the Secured
Party to file (with a copy thereof to be provided to the Grantor
contemporaneously therewith), at any time and from time to time thereafter, all
financing statements, financing statement assignments, continuation financing
statements, and UCC filings, in form reasonably satisfactory to the Secured
Party. The Grantor shall execute and deliver and shall take all other action, as
the Secured Party may reasonably request, to perfect and continue perfected,
maintain the priority of or provide notice of the security interest of the
Secured Party in the Collateral (subject to the terms hereof) and to accomplish
the purposes of this Agreement. Without limiting the generality of the
foregoing, the Grantor ratifies and authorizes the filing by the Secured Party
of any financing statements filed prior to the date hereof that accomplish the
purposes of this Agreement.

 

SECTION 4. Representations and Warranties. The Grantor represents and warrants
to the Secured Party that:

 

(a) Grantor is a business entity duly formed, validly existing and in good
standing under the law of the jurisdiction of its organization and has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement.

 

(b) The execution, delivery and performance by the Grantor of this Agreement has
been duly authorized by all necessary corporate action of the Grantor, and this
Agreement constitutes the legal, valid and binding obligation of the Grantor,
enforceable against the Grantor in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other laws of general application affecting enforcement of
creditors’ rights generally, as limited by laws relating to the availability of
specific performance, injunctive relief or other equitable remedies.

 

(c) Except for the filing of appropriate financing statements, no authorization,
consent, approval, license, exemption of, or filing or registration with, any
governmental authority or agency, or approval or consent of any other Person, is
required for the due execution, delivery or performance by the Grantor of this
Agreement unless the same has already been obtained or is being obtained
simultaneously in connection herewith.

 

(d) This Agreement creates a security interest that is enforceable against the
Collateral in which the Grantor now has rights and will create a security
interest that is enforceable against the Collateral in which the Grantor
hereafter acquires rights at the time the Grantor acquires any such rights.

 

(e) The Grantor has the right and power to grant the security interests in the
Collateral to the Secured Party in the Collateral, and the Grantor is the sole
and complete owner of the Collateral, free from any Lien other than the
Permitted Liens.

 



4

 

 

 

SECTION 5. Covenants of the Grantor. Until this Agreement has terminated in
accordance with the terms hereof, the Grantor agrees to do the following:

 

(a) The Grantor shall give prompt written notice to the Secured Party (and in
any event not later than ten (10) days following any change described below in
this subsection) of: (i) any change in the Grantor’s name; (ii) any changes in
the Grantor’s identity or structure in any manner which might make any financing
statement filed hereunder incorrect or misleading; or (iii) any change in
jurisdiction of organization; provided that the Grantor shall not locate any
Collateral outside of the United States nor shall the Grantor change its
jurisdiction of organization to a jurisdiction outside of the United States.

 

(b) The Grantor shall not surrender or lose possession of, sell, lease, rent or
otherwise dispose of or transfer any of the Collateral or any right or interest
therein, except in the ordinary course of business consistent with past practice
and except to the extent of equipment that is obsolete or no longer useful to
its business.

 

(c) The Grantor shall keep the Collateral free of all Liens except the Permitted
Liens.

 

SECTION 6. Collection of Accounts. The Grantor shall endeavor in the first
instance diligently to collect all amounts due or to become due on or with
respect to the accounts and other rights to payment.

 

SECTION 7. Authorization; Secured Party Appointed Attorney-in-Fact. The Secured
Party shall have the right, to, in the name of the Grantor, or in the name of
the Secured Party or otherwise, upon notice to, but without the requirement of
assent by the Grantor, and the Grantor hereby constitutes and appoints the
Secured Party (and any employees or agents designated by a Secured Party) as the
Grantor’s true and lawful attorney-in-fact, with full power and authority to:
(i) assert, adjust, sue for, compromise or release any claims under any policies
of insurance; and (ii), execute any and all such other documents and
instruments, and do any and all acts and things for and on behalf of the
Grantor, that such Secured Party may deem necessary or advisable to maintain,
protect, realize upon and preserve the Collateral and the Secured Party’s
security interests therein and to accomplish the purposes of this Agreement. The
Secured Party agrees that, except upon and during the continuance of an Event of
Default, it shall not exercise the power of attorney, or any rights granted to
the Secured Party under this Section 7. The foregoing power of attorney is
coupled with an interest and is irrevocable so long as the Obligations have not
been indefeasibly paid and performed in full and the commitments not terminated.
The Grantor hereby ratifies, to the extent permitted by law, all that the
Secured Party shall lawfully and in good faith do or cause to be done by virtue
of and in compliance with this Section 7.

 

SECTION 8. Remedies.

 

(a) Upon the occurrence and during the continuance of an Event of Default, the
Secured Party shall have, in addition to all other rights and remedies granted
to the Secured Party in this Agreement or the Notes, all rights and remedies of
a secured party under the UCC and other applicable laws. Without limiting the
generality of the foregoing, upon the occurrence and during the continuance of
an Event of Default, the Secured Party may sell, resell, lease, use, assign,
license, sublicense, transfer or otherwise dispose of any or all of the
Collateral in its then condition or following any commercially reasonable
preparation or processing (utilizing in connection therewith any of Grantor’s
assets, without charge or liability to any Secured Party therefor) at public or
private sale, by one or more contracts, in one or more parcels, at the same or
different times, for cash or credit, or for future delivery without assumption
of any credit risk, all as the Secured Party deem advisable; provided, however,
that the Grantor shall be credited with the net proceeds of sale only when such
proceeds are finally collected by the Secured Party. Each Secured Party shall
have the right upon any such public sale, and, to the extent permitted by law,
upon any such private sale, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption, which right or equity of
redemption the Grantor hereby releases, to the extent permitted by law. The
Grantor hereby agrees that the sending of notice by ordinary mail, postage
prepaid, to the address of the Grantor set forth herein or subsequent address
that the Grantor provides to the Secured Party in writing, of the place and time
of any public sale or of the time after which any private sale or other intended
disposition is to be made, shall be deemed reasonable notice thereof if such
notice is sent ten (10) business days prior to the date of such sale or other
disposition or the date on or after which such sale or other disposition may
occur.

 

5

 



(b) The cash proceeds actually received from the sale or other disposition or
collection of the Collateral, and any other amounts received in respect of the
Collateral the application of which is not otherwise provided for herein shall
be applied first, to the payment of the reasonable costs and expenses of the
Secured Party in exercising or enforcing their rights hereunder and in
collecting or attempting to collect any of the Collateral, and to the payment of
all other amounts payable to the Secured Party pursuant to Section 12 hereof;
and second, to the payment of the Obligations. Any surplus thereof that exists
after payment and performance in full of the Obligations shall be promptly paid
over to the Grantor or otherwise disposed of in accordance with the UCC or other
applicable law. The Grantor shall remain liable to the Secured Party for any
deficiency that exists after any sale or other disposition or collection of the
Collateral.

 

SECTION 9. Certain Waivers.

 

(a) The Grantor waives, to the fullest extent permitted by law: (i) any right of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling of the Collateral or other
collateral or security for the Obligations; (ii) any right to require the
Secured Party to: (A) proceed against any Person, (B) exhaust any other
collateral or security for any of the Obligations, (C) pursue any remedy in the
Secured Party’s power or (D) except as provided herein or in any of the Notes,
make or give any presentments, demands for performance, notices of
nonperformance, protests, notices of protests or notices of dishonor in
connection with any of the Collateral; and (iii) all claims, damages and demands
against the Secured Party arising out of the repossession, retention, sale or
application of the proceeds of any sale of the Collateral.

 

SECTION 10. Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally
or sent by nationally-recognized overnight courier or by registered or certified
mail, postage prepaid, return receipt requested or by facsimile, with
confirmation as provided above addressed as follows:

 

6

 

If to Grantor:

 

Protalex, Inc.

133 Summit Avenue, Suite 22, Summit, NJ 07901

Attention: Chief Financial Officer

 

With copies to:

 

Morse, Zelnick, Rose & Lander LLP

405 Park Avenue, Suite 1401

New York, NY 10022

Attention: Kenneth S. Rose, Esq.
Fax: 212-208-6809

 

If to the Secured Party:

 

Niobe Ventures, LLC

c/o Arnold P. Kling

410 Park Avenue, Suite 1710

New York, NY 10022

Attention: Arnold Kling, Managing Member

Fax: 212-713-1818

 

With a copy to:

 

Morse, Zelnick, Rose & Lander LLP

405 Park Avenue, Suite 1401

New York, NY 10022

Attention: Kenneth S. Rose, Esq.

Fax: 212-208-6809

 

SECTION 11. No Waiver; Cumulative Remedies. No failure on the part of the
Secured Party to exercise, and no delay in exercising, any right, remedy, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights and remedies under this Agreement are cumulative
and not exclusive of any rights, remedies, powers and privileges that may
otherwise be available to the Secured Party.

 

SECTION 12. Costs and Expenses. The Grantor agrees to pay all reasonable costs
and expenses of the Secured Party, in connection with the enforcement and
preservation of any rights or interests under, this Agreement and the
protection, sale or collection of, or other realization upon, any of the
Collateral, including all reasonable expenses of taking, collecting, holding,
sorting, handling, preparing for sale, selling or the like and other such
expenses of sales and collections of the Collateral.

 

7

 



SECTION 13. Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the Grantor, the Secured Party and their
respective successors and assigns.

 

SECTION 14. Governing Law. This Agreement shall be governed by and construed
under the laws of the State of New York without regard to principles of conflict
of laws.

 

SECTION 15. Entire Agreement; Amendment. This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof and shall not
be amended except by the written agreement of the Grantor and the Secured Party.
Notwithstanding the foregoing, this Agreement may not be amended and any term
hereunder may not be waived with respect to any Secured Party without the
written consent of such Secured Party unless such amendment or waiver applies to
all Secured Party in the same fashion.

 

SECTION 16. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be valid, legal and enforceable under
all applicable laws and regulations. If, however, any provision of this
Agreement shall be invalid, illegal or unenforceable under any such law or
regulation in any jurisdiction, it shall, as to such jurisdiction, be deemed
modified to conform to the minimum requirements of such law or regulation, or,
if for any reason it is not deemed so modified, it shall be invalid, illegal or
unenforceable only to the extent of such invalidity, illegality or limitation on
enforceability without affecting the remaining provisions of this Agreement, or
the validity, legality or enforceability of such provision in any other
jurisdiction.

 

SECTION 17. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

SECTION 18. Termination. Upon the payment and performance in full of all
Obligations, this Agreement shall terminate and the Secured Party shall
promptly, at the cost of the Grantor, execute and deliver to the Grantor such
documents and instruments reasonably requested by the Grantor as shall be
necessary to evidence termination of all security interests given by the Grantor
to the Secured Party hereunder; provided, however, that the obligations of the
Grantor under Section 12 hereof shall survive such termination.

 

[Signature Page Follows]

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 



  GRANTOR:         PROTALEX, INC.         By: /s/Kirk M. Warshaw     Kirk M.
Warshaw, Chief Financial Officer               NIOBE VENTURES, LLC         By:
/s/Arnold P. Kling     Arnold P. Kling, Manager



 



9

 

 

EXHIBIT A

 

COLLATERAL DESCRIPTION ATTACHMENT TO FOURTH AMENDED AND RESTATED SECURITY
AGREEMENT

 

DEBTOR PROTALEX, INC., a Delaware corporation

 

SECURED PARTY: Niobe Ventures, LLC

 

All personal property of Grantor (herein referred to as “Grantor” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located including, without limitation:

 

(a)all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Grantor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
provided that notwithstanding the foregoing, "Collateral" shall not include more
than 65% of the stock of any subsidiary that is not incorporated, formed or
organized under the laws of the United States, any state thereof or the District
of Columbia (a "Foreign Subsidiary"), or more than 65% of the stock of any
subsidiary substantially all of the assets of which are stock in Foreign
Subsidiaries;

 

(b)all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the foregoing, or any parts thereof or any
underlying or component elements of any of the foregoing, together with the
right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in their own name and/or
in the name of the Debtor for past, present and future infringements of
copyright;

 

(c)all trademarks, service marks, trade names and service names and the goodwill
associated therewith, together with the right to trademark and all rights to
renew or extend such trademarks and the right (but not the obligation) of
Secured Party to sue in their own name and/or in the name of the Debtor for
past, present and future infringements of trademark;

 

(d)all (i) patents and patent applications filed in the United States Patent and
Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and

 

(e)any and all cash proceeds and/or non-cash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the New York Uniform Commercial Code,
as amended or supplemented from time to time.

 



 

